Citation Nr: 1221573	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-45 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In May 2011, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 

The Board notes that the Veteran's specific claim related to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, to include PTSD. Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disability, to include PTSD. 


FINDINGS OF FACT

1.  The weight of the competent evidence of record does not demonstrate that the Veteran has PTSD. 

2.  The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed depressive disorder and military service. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by military service. 138 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this case in May 2011.  The Board instructed the RO/Appeals Management Center (AMC) to obtain outstanding VA treatment records dated from December 2008 to the present, obtain any identified private treatment records to specifically include records from St. Peter Hospital, verify the location of the USS Vermillion during the Cuban Missile Crisis in October 1962, provide the Veteran an examination to determine the nature and etiology of his psychiatric disorder, and to readjudicate the claim.  Subsequently, VA treatment records dated from December 2008 to the present were associated with the claims folder.  Pursuant to the Veteran's submission of VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain records dated in 1971 and from 1977 to 1979 from St. Peter Hospital, the AMC attempted to obtain his treatment records.  In a November 2011 reply, the Minnesota Department of Human Services indicated, in relevant part, that records were routinely destroyed after 30 years.  In July 2011, the National Archives and Records Administration submitted deck logs demonstrating that the USS Vermillion left Morehead City, North Carolina on October 17, 1962, for a Caribbean cruise and arrived in Mayport, Florida on October 28, 1962.  Thereafter, the Veteran was provided an examination in September 2011 and his claim was readjudicated in an April 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2008, prior to the March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to the issue decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As noted above, the AMC attempted to obtain the Veteran's records from St. Peter Community Hospital but the Minnesota Department of Human Services indicated in November 2011 that those records would have been destroyed.  Given that these records no longer exist, the Board finds that additional efforts to try to obtain them would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile). 

As the Board will discuss in detail in its analysis below, the Veteran was provided a VA examination in September 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate interview examination, and rendered an  appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.   Additionally, as noted above, he presented testimony before the undersigned Veterans Law Judge in March 2011.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends he developed PTSD as a result of his service with the United States Navy aboard the USS Vermillion during the Cuban Missile Crisis in October 1962.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of mental disorders conform to the fourth edition of the DSM- IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. 

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War , as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In any event, as will be discussed below, the evidence of record does verify the Veteran's claimed in-service stressor of having served aboard a ship that was deployed in support of the American quarantine of Cuba during the Cuban Missile Crisis.  Therefore, consideration of the new amended provisions is not necessary.

The main issue with regard to the specific claim of PTSD is whether the Veteran has a current diagnosis of PTSD.  VA medical records include a November 2009 VA medical record from the Veteran's psychiatrist listing an assessment of chronic PTSD, while a September 2007 record noted an assessment of probable PTSD.  Notably, it is not clear to what extent the diagnoses were noted with specific consideration given to the criteria of the DSM-IV, and his mental health records document a far greater number of recent, thorough psychological evaluations that failed to yield an Axis I diagnosis of PTSD.

Pursuant to the Board's May 2011 remand, the Veteran was provided an examination in September 2011.  Upon review of the claims folder and evaluation of the Veteran in accordance with the DSM-IV protocol for administering PTSD, MMPI-2, and Mississippi Scale for Combat-Related Stress, the examiner specifically determined that the Veteran did not meet the criteria for PTSD and had never met the criteria.  

The Board finds this opinion probative as it was definitive, based upon a complete review of the Veteran's entire claims file, including the notations of PTSD in the record, evaluation of the Veteran, and is supported by rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Here, the Board finds the few assessments of PTSD noted in the record to be substantially outweighed by the far greater number of thorough mental health evaluations that failed to yield an Axis I diagnosis of PTSD, to include the thorough September 2011 VA examination.  For this reasons, the Board finds that the criteria for service connection for PTSD is accordingly not met. 

As to psychiatric disabilities other than PTSD, the September 2011 VA examination report shows that the Veteran has a current diagnosis of depressive disorder.  Therefore, Hickson element (1) is met. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Veteran's service treatment records reflect that he was serving aboard the USS Vermillion in October 1962.  He has submitted information from an Internet site describing the USS Vermillion's activities, specifically noting that "[h]er routine of amphibious exercises and independent ship's exercises continued until the fall of 1962 when she was deployed to the West Indies to support the American quarantine of Cuba during the Cuban Missile Crisis."  Furthermore, in July 2011, the National Archives and Records Administration submitted deck logs demonstrating that the USS Vermillion left Morehead City, North Carolina on October 17, 1964 for a Caribbean cruise and arrived in Mayport, Florida on October 28, 1964.  The Veteran's competent lay testimony regarding his in-service stressor, as well as verification from the deck logs, are sufficient to verify the claimed in-service stressors.  Therefore, Hickson element (2) is met.

Turning to crucial Hickson element (3), nexus, the Board notes that the September 2011 VA examiner concluded that it was less likely as not that it was related to his military service.  The examiner noted that that Veteran reported that he was drinking heavily when his depression had its onset after military service.  The examiner observed that the Veteran's depression seemed to have waxed and waned in intensity during the Veteran's lifetime in response to stress.  The examiner found that the Veteran's functioning was disrupted by his longstanding alcohol dependency. 

As noted above, the VA opinion is considered probative and carries significant weight as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate);  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In making all determinations, the Board has considered the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As to the Veteran's contentions that he has a diagnosis of PTSD, and/or that a medical relationship exists between his currently diagnosed depression and service, the Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the September 2011 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his depressive disorder.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his depression, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, it must be noted that the Veteran's own relating his symptomatology to his in-service stressors are particularly problematic here, given his own acknowledgement to the examiner that his depression did not begin until after he began drinking heavily.  In this circumstance, the Board gives more credence and weight to the September 2011 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history by a licensed psychologist. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


